Citation Nr: 0013934	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  96-32 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for residuals of a head 
injury. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from January 3, 1985 to 
December 31, 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 1996 
by the Hartford, Connecticut, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for (residuals of) a head injury.  The Board 
remanded this case in February 1998 for additional 
development to attempt to obtain treatment records.  That 
development has been completed to the extent possible, and 
the case is again before the Board for review. 


FINDING OF FACT

The veteran is not shown to have sustained a head injury in 
service and the residuals of a claimed head injury are not 
related to service or an event of service origin.


CONCLUSION OF LAW

Residuals of a head injury were not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran has presented a 
claim that is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  The Board is also satisfied that all 
relevant facts have been properly developed.  In this regard, 
the Board remanded this case in February 1998 for additional 
development to attempt to obtain treatment records.  No 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a). 

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

The veteran contends that his currently diagnosed residuals 
of a head injury are causally related to a head injury in 
service in Wiesbaden, Germany on December 21, 1987 or 
December 28, 1987. 

After a thorough review of the evidence of record, the Board 
finds that the weight of the evidence does not support the 
veteran's contention or a finding that his currently 
diagnosed residuals of head injury were incurred in or 
aggravated by service.  The Board finds the veteran's reports 
and testimony of a head injury in service not to be credible.  
His recent assertions and testimony of a head injury in 
service are not supported by the service medical record 
evidence, are internally inconsistent, are not corroborated 
by the post-service histories and medical examinations, and 
lay statements in support of his claim are inconsistent with 
the veteran's version of events. 

The veteran claimed that he sustained a head injury in 
service.  He first mentioned this in his June 1994 
application requesting compensation, which was, notably, 
almost 6 and 1/2 years after service separation.  His assertion 
of a head injury in service is unsupported by the service 
medical records, which are negative for any complaints or 
findings of a head injury.  Notwithstanding his recent 
assertion that he should have received more treatment for 
residuals of a head injury in service, on December 29, 1987, 
in service, he signed a form that indicated that he did not 
wish to undergo a separation examination.  A service medical 
doctor certified that he had reviewed the medical records and 
that a medical examination for separation was not required, 
thus reflecting no medical evidence of a head injury or 
treatment for a head injury at that time.  A search by the 
National Personnel Records Center for clinical records, dated 
in August 1989, reflects that there was no listing for the 
veteran at the U.S. Air Force Hospital in Wiesbaden, Germany, 
from December 21, 1987 to December 31, 1987.

With regard to the date that the head injury in service is 
alleged to have occurred, the veteran's DD 214 reflects 
active duty service from January 1, 1985 to December 31, 
1987.  With regard to the alleged date of incurrence of a 
head injury in service, the veteran's own written statements 
and testimony are internally inconsistent.  The veteran 
reported on his June 1994 Application for Compensation that 
the claimed head injury occurred in January or February 1988 
and ended in February 1989.  On the back of the same form, 
the veteran listed "treatment dates" as beginning on what 
appears to be January 29, 1988 (the month number "1" 
written over the number "2") and ending February 2, 1989.  
At an April 1995 VA neurological examination and during VA 
clinical neuro-psychological treatment in 1995, the veteran 
reported a history of being hit in the head in 1989.  On his 
VA Form 9, dated and received in July 1996, the veteran wrote 
that on December 21, 1987 he received a blow to the back of 
his head.  At a hearing in September 1997 before the 
undersigned member of the Board, the veteran testified that 
the claimed head injury occurred on December 28, 1987.  

With regard to the veteran's reporting of other aspects of 
the alleged head injury, in his June 1994 Application for 
Compensation and in May 1996 he reported that the location of 
treatment had been at the Wiesbaden, Germany Air Force Base 
(Amelia Earhart Air Force Hospital), while in a February 1996 
Statement in Support of Claim he reported that he did not 
remember the medical hospital name because he was 
unconscious.  As to his account of how many days he was 
unconscious, the veteran has reported variously one day (July 
1992 examination) and two days (April 1995 VA examination, 
1995 VA outpatient treatment, and February 1996).  At a 
hearing in September 1997 before the undersigned member of 
the Board, the veteran testified that "someone told" him he 
had been unconscious for one day. 
At an examination in July 1992, the veteran reported that he 
had been hit in the head with a bottle, while at the 1995 VA 
examination and during VA treatment in 1995 he reported that 
he had been hit in the head with an M-16 rifle.  At the 
September 1997 hearing, he testified that he was hit in the 
head with a "device," which some people said was a bottle 
while others said it was "a weapon of sort."  With regard 
to the location of the alleged head injury, the veteran has 
reported both that it occurred outside the barracks area and, 
more recently at the Board hearing, that it occurred in a 
noncommissioned officers club. 

The veteran's reporting of continuous post-service 
symptomatology either immediately after service or after he 
joined the National Guard in June 1988 (he reported both) is 
uncorroborated by the post-service evidence of record, 
including his denial of such symptoms on various occasions 
after service.  On the VA Form 9, for example, the veteran 
wrote that he started having headaches on the way home from 
service, while on a February 1996 Statement in Support of 
Claim he wrote that after service he thought he was fine.  At 
a National Guard enlistment examination in June 1988, the 
veteran completed a Report of Medical History in which he 
indicated that he did not have, and had never had, frequent 
or severe headache, dizziness or fainting spells, head 
injury, loss of memory or amnesia, or periods of 
unconsciousness.  Physical examination revealed a normal 
head, and the examiner noted a scar to the mid-forehead, but 
did not indicate a scar to the back of the head.  

If the veteran's reporting of no post-service symptomatology 
(at least until after joining the National Guard) is 
accepted, this would demonstrate that the veteran did not in 
fact have post-service symptomatology of a head injury since 
service, thus demonstrating that his recent assertions to the 
contrary are, at best, unreliable statements, if not 
intentional misrepresentations in pursuit of disability 
compensation.  If, on the other hand, the Board were to 
accept the veteran's reporting of symptomatology (including 
headaches) on the way home from service and which had 
continued since then, the necessary conclusion is that the 
veteran misrepresented that history at the time of the June 
1988 examination for the National Guard, which reflects that 
the veteran has been willing to intentionally make 
misrepresentations he knew to be false to a government 
medical examiner.  In either case, the veteran's reporting of 
post-service symptomatology is shown to be without 
credibility. 

With regard to post-service medical evidence, a summary of 
discharge of private hospitalization from July to August 1990 
reflects that the veteran reported a medical history which 
did not include a head injury.  A summary of discharge of 
private hospitalization dated in December 1990 reflects that 
the past medical history was negative for seizure disorder or 
syncopal episodes, and physical examination was essentially 
unremarkable.  The impression was chronic alcoholism and 
cocaine abuse.  In June 1992, the veteran reported a history 
which was negative for any claimed head injury.  A history in 
July 1992 was negative for history of any claimed head injury 
in service, and the diagnoses included multiple substance 
abuse.  

Regarding claims of post-service treatment for head injury, 
on his Application for Compensation, the veteran wrote that 
he had been treated by a civilian physician at New Rochelle 
Hospital on January 2, 1989.  By letter dated in March 1995, 
the RO advised the veteran that the physician had not 
answered their request for information and sought the 
veteran's assistance in obtaining this evidence.  Nothing was 
submitted.  At the time of the September 1997 Board hearing, 
when under oath, the veteran reported that he did not recall 
when after service he received treatment for a head injury. 
During the September 1997 Board hearing, the veteran's mother 
testified that when the veteran returned from service she 
immediately took him to Dr. Estrin, who had since died.  In 
the Application for Compensation, the veteran only listed a 
VA hospital under persons, other than physicians, who would 
know facts about his sickness, injury or disease, indicating 
a date of treatment of February 3, 1990.  No such records 
have been identified.  In the February 1998 Board Remand, the 
veteran was requested to provide the names and addresses of 
all medical care providers, both VA and non VA.  The RO 
followed up with a letter to the veteran and noted in the 
September 1999 supplemental statement of the case that the 
veteran had not responded.  Thus, there is no medical 
evidence, and no credible lay evidence, of post-service 
treatment for a head injury or residuals thereof until many 
years after service. 

In support of his claim, the veteran submitted lay statements 
from his mother and sister.  In a written statement dated in 
September 1997, the veteran's mother wrote that her daughter 
and son-in-law picked up the veteran on January 3, 1988 (the 
day number "3" was written over "1st"), and found the 
veteran to be in poor condition, including with stitches to 
the back of his head.  She also wrote that the veteran came 
to live with her for the next several years, during which 
time he was addicted to drugs, and suffered depression, 
memory loss, weight loss, and was paranoid.  In a written 
statement dated in September 1997, the veteran's sister wrote 
that, on January 3, 1988 (the day number "3" also written 
over "1"), she and her ex-husband picked up the veteran 
from Fort Dix, and that he had injuries to his head and 
seemed very confused.  At a hearing in September 1997 before 
the undersigned member of the Board, the veteran testified 
his sister picked him up.

While these statements tend to support the veteran's 
contention that he suffered a laceration to the head which 
required stitches, the Board finds these statements, which 
were written in September 1997, nearly 10 years after the 
event is alleged to have occurred, not to be credible.  These 
statements are inconsistent with the veteran's recollection 
of who picked him up, and on what date, and the date on the 
original version of the mother's and sister's statements have 
been altered.  In a Statement in Support of Claim dated in 
February 1996, the veteran reported that the two people who 
came to pick him up from Fort Dix were his sister and a 
police officer, while on a VA Form 9, dated and received in 
July 1996, the veteran wrote that his mother and sister 
picked him up from Fort Dix and witnessed his head injury.  
The specific recollection of events is further called into 
question by the fact that the date that the veteran's mother 
and sister initially wrote of January 1 was written over to 
read January 3. 

The Board notes that, although there is medical evidence of 
record which tends to relate the veteran's current 
symptomatology to a head injury, as the Board has concluded 
that the veteran's claimed injury has not been verified, such 
medical nexus opinions, all of which relied on the veteran's 
inaccurate account of a head injury in service, are without 
probative value.  For example, at the July 1992 examination, 
the veteran reported that he had never been the same since a 
head injury in service.  In addition to diagnoses of chronic 
severe cocaine and alcohol dependence, an Axis III diagnosis 
was status post head injury, to rule out post-concussion 
syndrome from traumatic brain injury.  VA clinical neurology 
psychology notes dated from May to August 1995 reflect the 
veteran's reporting of being struck in the head in service 
with an M-16 rifle.  The examiner summarized the results of 
the evaluation as "consistent with the sequelae of a head 
injury" and opined that the veteran's previous history of 
substance abuse and mild depressive symptoms perhaps 
contributed to the veteran's cognitive and memory 
difficulties, but it was more likely that these were 
secondary to head trauma.  

The histories relied upon by these examiners appear to have 
been based exclusively on the recollections of the veteran 
many years after the fact, and as such are only as good as 
the veteran's own lay statements, which the Board has found 
not to be credible.  The veteran's claim of a head injury in 
service has not been verified by any competent evidence.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the Board is not bound to accept medical 
opinions, such as the VA neuro-psychological opinion that the 
veteran's symptoms were residual to head trauma, which are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  Boggs v. West, 11 
Vet. App. 334, 340 (1998) (Court upheld a Board finding that 
a VA opinion had no probative value as to the question 
whether the veteran's current disorder was incurred or 
aggravated in service).  

The Court has held that while an examiner can render a 
current diagnosis based upon his examination of the veteran, 
without a thorough review of the record, an opinion regarding 
the etiology of the underlying condition can be no better 
than the facts alleged by the veteran.  Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  In effect, it is mere 
speculation.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).  In this case, the fact of a head injury in service 
has not been verified.  The April 1995 VA examiner correctly 
wrote that he could not comment on the veteran's claim that, 
for no reason, he had been hit in the head by an M-16, 
because he had no records to indicate what happened, and, 
without records or a history at that hospital, he could not 
substantiate the veteran's claim of intense pain in the 
region of the scar.

With regard to the veteran's contentions, and other lay 
statements of record, that the veteran's current residuals of 
head injury are causally related to a claimed head injury in 
service, lay affiants lack the capability to provide evidence 
that requires specialized knowledge, skill, experience, 
training or education, such as an opinion of medical 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  For these reasons, the Board must find that service 
connection for residuals of a head injury as incurred or 
aggravated during active service is not warranted, as the 
preponderance of the evidence is against the veteran's claim.  
38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303.  

While the Board has considered the doctrine of affording the 
veteran the benefit of any reasonable doubt with regard to 
the issue on appeal, as the preponderance of the evidence is 
against the veteran's claim, the record does not demonstrate 
an approximate balance of positive and negative evidence as 
to warrant the resolution of this matter on that basis.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).


ORDER

Service connection for residuals of a head injury is denied. 


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


 

